On the court’s own motion the decision of this court handed down November 4, 1940 [ante, p. 925], is amended to read as follows: Actions for damages for personal injuries and for wrongful death caused by the collision of an auto truck and another automobile. A Cadillac car owned and driven by respondent-appellant Cangro collided with a milk truck owned by respondents Joseph Weissglass and Weissglass Gold Seal Dairies Corp., and driven by respondent Louis Keiper. Several actions were brought against the owners and drivers of the two vehicles by certain plaintiffs, guests in the Cangro car, and by the administratrix of another guest, Frank Agnello, deceased. A jury found in favor of defendants Joseph Weissglass, Weissglass Gold Seal Dairies Corp., and Louis Keiper as to all the plaintiffs and as to defendant Vincent Cangro’s cross-complaint, and in favor of Jean Agnello, individually and as administratrix of Frank Agnello, deceased, and Henrietta Biedrzycka (Fuller) against defendant Vincent Cangro. The plaintiffs and defendant Vincent Cangro appeal. Judgments and amended judgment unanimously affirmed, without costs. (Civ. Frac. Act, § 1493.) No opinion. Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ.